DETAILED ACTION
This action is responsive to Applicant’s Amendments/Remarks filed 4/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 3-4, 6-9, 11, and 13-20 are pending. 
Claims 2, 5, 10, and 12 are cancelled. 
Claims 1 and 20 are currently amended.

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “a tube assembly having an inner space in which a plurality of substrates are processed and assembled by laminating a plurality of laminates, each of which comprises an injection part and an exhaust hole” (lines 2-4, emphasis added) reads strangely.
, wherein the tube assembly is assembled by laminating a plurality of laminates, and wherein each of the plurality of laminates 

Claim 19 is objected to because of the following informalities: the limitation “vertically align such as to allow to vertical movement of the substrate holder” (lines 2-3) reads strangely. The Examiner suggests amending the limitation to read “vertically align [[such]] so as to allow [[to]] vertical movement of the substrate holder”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-9, 11, and 13-20 (all pending claims) are rejected under 35 U.S.C. 112(b)
Regarding claim 1, the limitations “to fix the laminates” (line 24) and “same material as the laminates” (line 26) lack proper antecedent basis, as the claim has established “a plurality of laminates”. The claim has not established a particular subset of the plurality of laminates, thus the scope of the phrase “the laminates” is unclear. 
In the interest of compact and expedited prosecution, the Examiner suggests amending the limitations to read: “to fix the plurality of laminates” and “same material as the plurality of laminates”, and interprets the claim as such.

Regarding claims 3-4, 6-9, 11, and 13-19, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

Regarding claim 20, the limitations “to fix the laminates” (line 24) and “same material as the laminates” (line 26) lack proper antecedent basis, as the claim has established “a plurality of laminates”. The claim has not established a particular subset of the plurality of laminates, thus the scope of the phrase “the laminates” is unclear. 
In the interest of compact and expedited prosecution, the Examiner suggests amending the limitations to read: “to fix the plurality of laminates” and “same material as the plurality of laminates”, and interprets the claim as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 8-9, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwag (US Patent 6,402,849) in view of Levy (US Patent 7,850,780), Lenz (US Patent 5,534,751), and McMillin (US Patent 6,013,155).
Regarding claim 1, Kwag teaches a substrate processing apparatus (Col. 4, Lines 12-15 and Fig. 1, entirety) comprising:
a tube assembly (C4, L13-14 and Fig. 1, process tube #100) having an inner space in which a plurality of substrates are processed (Fig. 1/6, interior space with stacked wafers #210) and having a plurality of horizontal portions (see annotated Figs. 2/8 below), each of which comprises an injection part (C4, L20 and Fig. 1, process gas injection portion #150) and an exhaust hole (C4, L20-21 and Fig. 1, exhaust portion #180); 

    PNG
    media_image1.png
    820
    462
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    364
    583
    media_image2.png
    Greyscale

a substrate holder (C4, L14 and Fig. 1, boat #200) configured to support the plurality of substrates in a multistage manner in the inner space (see Fig. 1); 
a supply line connected to one injection part of the plurality of horizontal portions to supply a process gas (C4, L57 and Fig. 1, gas control system pipe #400 feeding plurality of injectors #150); and 

wherein each of the plurality of horizontal portions comprises: 
a plate (see annotated Fig. 2 below) having a surface area (as a three-dimensional object, the plate would have a surface area), 
a hollow part provided in a central portion of the plate (see annotated Fig. 8 above, hollow part provided centrally to accommodate the wafer holder) and having an inner diameter greater than an outer diameter of the substrate holder (see annotated Fig. 8 above, inner diameter of the plate larger than an outer diameter of the substrate holder) so that the substrate holder is movable within the tube assembly (C4, L52-54: moves vertically up/down within the tube), and 
at least one protrusion part (see annotated Fig. 2 below), which protrudes from at least one surface of a top surface and a bottom surface (see below), which face each other (top and bottom of the plate are parallel planes that face each other), on a circumference of the plate (as below, inner circumference) to contact other horizontal portions (see annotated Fig. 2 above, protrusion parts connect each vertically adjacent horizontal portion), 
wherein the injection part comprises a body (see annotated Fig. 2 below) having a spreading space into which the process gas is supplied (C5, L12 and Fig. 2, process gas connecting passages #140), and the body is separably insertable into at least one of the protrusion parts (as individual pieces, one would be capable of separably 

    PNG
    media_image3.png
    464
    507
    media_image3.png
    Greyscale


Kwag does not teach wherein the tube assembly is assembled by laminating a plurality of laminates (as above, Kwag teaches a unitary tube assembly with a plurality of horizontal portions, not individual “laminates”).
However, Levy teaches wherein a gas delivery head is assembled by laminating a plurality of laminates (Levy – and Fig. 9A/B, delivery assembly #150 with stacked aperture plates).
Kwag and Levy both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the tube assembly as taught by Kwag as a plurality of laminates/plates, as taught by Levy, in order to simplify the machining/molding of the gas distributors (Levy – C15, L 34-36) and to allow for expansion of the structure by providing additional plates (Levy – C24, L43-35).

Additionally, the courts have held that the patentability of a product does not depend on its method of production. See MPEP 2113(I) and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Modified Kwag does not teach a plurality of insertion holes provided in the protrusion part, wherein the tube assembly comprises a plurality of fixing bars inserted into the insertion holes, respectively, defined in different areas of the laminates to fix the laminates, nor wherein the fixing bars extend in a vertical direction.
However, Lenz teaches a plurality of insertion holes (Lenz – C6, L24 and Fig. 2, holes in washers #34) provided in a protrusion part (Lenz – C6, L24 and Fig. 2, spacers #34 protruding from rings #32) of a tube assembly (Lenz – C6, L12-14 and Fig. 2, stack of rings #30), wherein the tube assembly comprises a plurality of fixing bars inserted into the insertion holes (Lenz – C6, L24 and Figs. 1-2, screws #36 inserted into holes of spacers #34), respectively, defined in different areas of the laminates (Lenz – Fig. 2, several spacers for each ring) to fix the laminates (Lenz – C6, L24-25: screws threaded through the rings to form a rigid structure), and wherein the fixing bars extend in a vertical direction (Lenz – Figs. 1-2).
Modified Kwag and Lenz both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the 

	Modified Kwag does not teach wherein the fixing bars are made of the same material as the laminates.
 	However, McMillin teaches that gas injectors are commonly formed of the same material as the members to which they are attached (McMillan – C15, L40-47).
	Modified Kwag and McMillin both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the fixing bars and laminates from the same materials, as taught by McMillin, in order to reduce particle contamination problems associated with differential thermal expansion between the nozzle and attached component (McMillin – C15, L42-47).

To clarify the record, the claim limitations “in which a plurality of substrates are processed”, “configured to support the plurality of substrates in a multistage manner in the inner space”, “to supply a process gas”, “to exhaust the process gas”, “so that the substrate holder is movable within the tube assembly”, “into which the process gas is supplied”, and “is separably insertable into at least one of the protrusion parts” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the 
The modified Kwag apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 3, Kwag teaches wherein the injection part is disposed on one side of the plate to inject a flow of process gas from the one side of the plate (see annotated Fig. 6 below, side comprising the injection part) to an opposite side of the plate (see annotated Fig. 6 below, side comprising the exhaust part), and the at least one protrusion parts comprise: a pair of first protrusion members (similar to annotated Kwag Fig. 2 below, as would be seen in a top-down position as in annotated Fig. 6, there are portions of the solid wall for each horizontal portion/laminate that serve to connect a laminate above and below each laminate, which protrude from an upper and lowermost surface) spaced apart from each other on both sides of the plate in a direction crossing an injection direction of the process gas (see below in Fig. 6, dashed line); and a pair of second protrusion members (as in annotated Fig. 2 below for the injector side, and annotated Fig. 3 for the exhaust side) connected to the pair of first protrusion members (all identified protrusions are part of the solid wall structure of the tube #100, thus all connected) and spaced apart from each other in the injection direction of the process gas (see below in Fig. 6, dotted line).

    PNG
    media_image4.png
    531
    500
    media_image4.png
    Greyscale


    PNG
    media_image3.png
    464
    507
    media_image3.png
    Greyscale

    PNG
    media_image5.png
    626
    547
    media_image5.png
    Greyscale


Regarding claim 4, Kwag teaches wherein the process gas is injected from one side of the body, which faces the exhaust hole (see annotated Kwag figures from claim 1, and Kwag Fig. 8: from #150 to #180).
To clarify the record, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The modified Kwag apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 8, Kwag teaches wherein a supply hole is defined in each of the plate and the body (see annotated Kwag Fig. 2 below), and the supply holes of the plate and the body are aligned in a line (see below) to provide a path through which the process gas moves (see Fig. 1, supply holes are part of passages #140 of supply pipe #400).
To clarify the record, the limitation “to provide a path through which the process gas moves” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The modified Kwag apparatus would be capable of performing the intended use as set forth above.



    PNG
    media_image6.png
    413
    532
    media_image6.png
    Greyscale


Regarding claim 9, Kwag teaches wherein the injection part further comprises a main injection hole defined in one side of the body (Kwag – Fig. 6, central injector #150) and an auxiliary injection hole defined in one side of the body and spaced apart from the main injection hole (Kwag – Fig. 6, injectors #150 adjacent/spaced apart from the central injector #150).

Regarding claim 11, modified Kwag teaches wherein the inner space of the tube assembly has a diameter equal to the inner diameter of at least one hollow part (see annotated Kwag Figs. 6/8 below, the outer diameter of the hollow part is the same as the inner diameter of the inner space of the tube, since they’re identifying the same object) of each of the plurality of laminates (with the tube fabricated in the stacked plate structure, as taught by Levy and combined above).

    PNG
    media_image7.png
    323
    520
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    516
    506
    media_image8.png
    Greyscale


Regarding claim 13, Kwag teaches wherein the substrate holder is movable within the inner space of the tube assembly (Kwag - C4, L52-54: moves vertically up/down within the tube), and wherein the substrate holder is movable in a direction orthogonal to the inner diameter of each hollow part of the plurality of laminates (Kwag – Fig. 1, holder is movable in a vertical direction, which is orthogonal to the horizontal processing spaces within the tube).


Regarding claim 14, Kwag teaches wherein the inner diameter of the hollow part is orthogonal to the direction the substrate holder is movable within the tube assembly (Kwag – C4, L52-54: moves vertically up/down within the tube; Fig. 1, holder is movable in a vertical direction, which is orthogonal to the horizontal processing spaces within the tube).

Regarding claim 15, modified Kwag teaches wherein the inner diameter of the hollow part of each of the plurality of laminates are aligned (see annotated Kwag Fig. 1 below, with several rings drawn to indicate the inner diameter of several laminates, as in the modified Kwag apparatus combined above, all centrally aligned to form a tubular inner space).

    PNG
    media_image9.png
    521
    505
    media_image9.png
    Greyscale


Regarding claim 16, modified Kwag teaches wherein the plurality of laminates are stacked vertically (see annotated Kwag Fig. 2 below, divided into a plurality of laminates as taught by/combined with Levy above), with the hollow part of each of the plurality of laminates vertically aligned (see annotated Kwag Fig. 1 below, with several rings drawn to indicate the inner diameter of several laminates, as in the modified Kwag apparatus combined above, all centrally aligned to form a tubular inner space).

    PNG
    media_image10.png
    626
    353
    media_image10.png
    Greyscale

    PNG
    media_image9.png
    521
    505
    media_image9.png
    Greyscale


Regarding claim 17, modified Kwag teaches wherein the inner space of the tube assembly has a diameter equal to the inner diameter of the hollow part (see annotated Kwag Figs. 6/8 below, the diameter of the inner space of the tube assembly and the diameter of the hollow part are the same, since they’re identifying the same object) of each of the plurality of laminates (with the tube fabricated in the stacked plate structure, as taught by Levy and combined above).

    PNG
    media_image7.png
    323
    520
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    516
    506
    media_image8.png
    Greyscale


wherein the hollow part of each of the plurality of laminates are vertically aligned (see annotated Kwag Fig. 1 below, with several rings drawn to indicate the inner diameter of several laminates, as in the modified Kwag apparatus combined above, all centrally aligned to form a tubular inner space); 

    PNG
    media_image1.png
    820
    462
    media_image1.png
    Greyscale

    PNG
    media_image9.png
    521
    505
    media_image9.png
    Greyscale

wherein the substrate holder is vertically movable within the tube assembly (Kwag – C4, L52-54: moves vertically up/down within the tube; Fig. 1, holder is movable in a vertical direction, which is orthogonal to the horizontal processing spaces within the tube); and wherein the substrate holder is vertically movable within the hollow part of each of the plurality of laminates (as above, the hollow part of the plurality of laminates forms the inner space of the tube assembly).
To clarify the record, the limitations “wherein the substrate holder is vertically movable within the tube assembly” and “wherein the substrate holder is vertically movable within the hollow part of each of the plurality of laminates” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). The modified Kwag apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 18, modified Kwag teaches wherein the inner space of the tube assembly includes the hollow part of each of the plurality of laminates (as in annotated Kwag Figs. 6/1 below, the inner space of the tube assembly is formed by the hollow part of each of the plurality of laminates, with the laminates as taught by/modified with Levy above).

    PNG
    media_image8.png
    516
    506
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    521
    505
    media_image9.png
    Greyscale


Regarding claim 19, modified Kwag teaches wherein the hollow parts of each of the plurality of laminates vertically align (see annotated Kwag Figs. 6/1 below, hollow parts align vertically to form the inner space, as taught by/modified with the laminates of Levy, as above) such as to allow to vertical movement of the substrate holder between each laminate of the plurality of laminates (Kwag – C4, L52-54: moves vertically up/down within the tube; Fig. 1, holder is movable in a vertical direction, which is orthogonal to the horizontal processing spaces within the tube).

    PNG
    media_image8.png
    516
    506
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    521
    505
    media_image9.png
    Greyscale

To clarify the record, the limitations “such as to allow to vertical movement of the substrate holder between each laminate of the plurality of laminates” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The modified Kwag apparatus would be capable of performing the intended use as set forth above.

Regarding claim 20, Kwag teaches a substrate processing apparatus (Col. 4, Lines 12-15 and Fig. 1, entirety) comprising: 
a tube assembly (C4, L13-14 and Fig. 1, process tube #100) comprising a plurality of horizontal portions (see annotated Figs. 2/8 below) which form an inner space in which a plurality of substrates are processed (see Fig. 8, hollow inner space to process wafer #210);

    PNG
    media_image11.png
    637
    359
    media_image11.png
    Greyscale

    PNG
    media_image2.png
    364
    583
    media_image2.png
    Greyscale

a substrate holder (C4, L14 and Fig. 1, boat #200) configured to support the plurality of substrates in the inner space (see Fig. 1), each substrate supported by a separate stage of the substrate holder (see Fig. 1/8, individual wafer mounts #240 on plates #230); 
a supply line to supply a process gas (C4, L57 and Fig. 1, gas control system pipe #400 feeding plurality of injectors #150); and 
an exhaust line to exhaust the process gas (C4, L62-65 and Fig. 1, vacuum pump pipe #500 pulling from plurality of exhausts #180), 
wherein each of the plurality of horizontal portions comprises: 
a plate (see annotated Fig. 2 below) having a circular shape with an opening in a central portion of the plate (see annotated Fig. 6 below, darkened ring with an open center), the opening having a circular shape corresponding to the shape of the substrate holder (see annotated Fig. 6 below, center opening allowing for wafers #210),

    PNG
    media_image3.png
    464
    507
    media_image3.png
    Greyscale

    PNG
    media_image12.png
    516
    499
    media_image12.png
    Greyscale

at least one protrusion (see annotated Fig. 2 above), which protrudes from at least one of a top surface and a bottom surface (see above), which face each other (top and bottom of the plate are parallel planes that face each other), on a circumference of the plate (as below, inner circumference) to contact other horizontal portions (see annotated Fig. 2 above, protrusion parts connect each vertically adjacent horizontal portion), 
an injection part (C4, L20 and Fig. 1, process gas injection portion #150) connected to the supply line to supply the process gas (Fig. 1, injectors #150 fed by pipe #400), and 
a plurality of exhaust holes (C5, L53 and Figs. 3/8, exhaust holes #180 provided for each processing region) connected to the exhaust line (Fig. 1, #180 evacuated by #500) to exhaust the process gas (Fig. 8), 
wherein the injection part comprises a body (see annotated Fig. 2 above) having a spreading space into which the process gas is supplied (C5, L12 and Fig. 2, process gas connecting passages #140), and the body is separably insertable into the at least 
wherein the openings of each of the plurality of horizontal portions are aligned to form an outer diameter of the inner space of the tube assembly (see annotated Fig. 6 above, inner space has an outer diameter (see also annotated Fig. 1 below).

    PNG
    media_image9.png
    521
    505
    media_image9.png
    Greyscale


Kwag does not teach wherein the tube assembly comprises a plurality of laminates (as above, Kwag teaches a unitary tube assembly with a plurality of horizontal portions, not individual “laminates”).
However, Levy teaches wherein a gas delivery head comprises a plurality of laminates (Levy – and Fig. 9A/B, delivery assembly #150 with stacked aperture plates).
Kwag and Levy both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the tube assembly as taught by Kwag as a plurality of laminates/plates, as taught by Levy, in 
Further, Levy teaches that it would be known to one of ordinary skill in the art to fabricate a gas delivery head using stacked aperture plates, direct machining of a single block/several metal blocks adhered together, molding, or stereolithography techniques (Levy – C26, L15-24).
Additionally, the courts have held that the patentability of a product does not depend on its method of production. See MPEP 2113(I) and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Modified Kwag does not teach wherein each of the plurality of laminates comprises an insertion hole provided in each protrusion of the at least one protrusion, wherein the tube assembly comprises at least one fixing bar inserted into the insertion holes of the laminates to fix the laminates, nor wherein the fixing bars extend in a vertical direction.
However, Lenz teaches wherein each of the plurality of laminates (Lenz – C6, L12-14 and Fig. 2, stack of rings #30) comprises an insertion hole (Lenz – C6, L24 and Fig. 2, holes in washers #34) provided in each protrusion of the at least one protrusion (Lenz – C6, L24 and Fig. 2, washers #34), wherein the tube assembly comprises at least one fixing bar inserted into the insertion holes (Lenz – C6, L24 and Figs. 1-2, screws #36 inserted into holes of spacers #34) of the laminates to fix the laminates 
Modified Kwag and Lenz both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kwag apparatus by including the fixing bar assembly as taught by Lenz in order to easily disassemble the ring assembly (plurality of laminates) for easy cleaning (Lenz – C7, L29-31).

Modified Kwag does not teach wherein the fixing bars are made of the same material as the laminates.
 	However, McMillin teaches that gas injectors are commonly formed of the same material as the members to which they are attached (McMillan – C15, L40-47).
	Modified Kwag and McMillin both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the fixing bars and laminates from the same materials, as taught by McMillin, in order to reduce particle contamination problems associated with differential thermal expansion between the nozzle and attached component (McMillin – C15, L42-47).

To clarify the record, the claim limitations “in which a plurality of substrates are processed”, “configured to support the plurality of substrates in the inner space, each substrate supported by a separate stage of the substrate holder”, “to supply a process gas”, “to exhaust the process gas”, “to supply the process gas”, “to exhaust the process gas”, and “into which the process gas is supplied” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Kwag apparatus would be capable of performing the intended uses as set forth above.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwag (US Patent 6,402,849), Levy (US Patent 7,850,780), Lenz (US Patent 5,534,751), and McMillin (US Patent 6,013,155), as applied to claims 1, 3-4, 8-9, 11, and 13-20 above, and further in view of Doche (US Patent 5,549,205).
The limitations of claims 1, 3-4, 8-9, 11, and 13-20 are set forth above.
Regarding claim 6, Kwag teaches wherein at least a portion of the body is opened (see annotated Kwag Fig. 2 reproduced below, injection part body has an open space that feeds injector #150).

    PNG
    media_image13.png
    413
    532
    media_image13.png
    Greyscale

Modified Kwag does not teach wherein the injection part further comprises a guide member disposed on the body to adjust a flow of the process gas.
However, Doche teaches wherein the injection part (Doche - C4, L2 and Fig. 3, aeraulic intake #21 and inner volume #24) further comprises a guide member (C4, L6 and Fig. 3, perforated plate with perforations) disposed on the body (see Fig. 3) to adjust a flow of the process gas (C4, L8 – diffused).
Modified Kwag and Doche both teach semiconductor processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kwag apparatus by including the gas flow guiding member, as taught by Doche, in order to better diffuse the injected gas throughout the processing space (Doche – C4, L4-11) and create a more stable laminar flow (Doche - C4, L12-15).

To clarify the record, the claim limitation “to adjust a flow of the process gas” is merely an intended use and is given weight to the extent that the prior art is capable of 

Regarding claim 7, modified Kwag teaches wherein the injection part is disposed on one side of the plate to inject a flow of process gas from the one side of the plate to an opposite side of the plate (Kwag – Fig. 8, flows from #150 to #180, with the plate structure as identified above in claim 1); and wherein the guide member is provided in plurality (Doche - C4, L6 and Fig. 3, perforated plate with a plurality of perforations) to be spaced apart from each other in a direction crossing an injection direction of the process gas (Doche – Fig. 3: holes spaced along an x-direction and flow moving/crossing in a y-direction), as combined above.

To clarify the record, the claim limitations “to inject a flow of process gas from the one side of the plate to an opposite side of the plate” and “an injection direction of the process gas” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). The modified Kwag apparatus would be capable of performing the intended uses as set forth above.

Response to Arguments
Applicant has rendered the previous Drawing objection moot by cancelling claim 10, therefore the Drawings are accepted.

Applicant is thanked for their amendment to claim 20 to alleviate a minor informality as raised in the previous Office Action. As such, the objection to claim 20 is withdrawn.

In regards to the features of newly amended claims 1 and 20, the Examiner agrees that the Kwag and Levy references fail to teach the newly added limitations. As such, the Examiner has supplied the Lenz and McMillin references, as set forth above.

In regards to Applicant’s arguments (Remarks, pg. 9) that Kwag and Levy cannot be combined as previously (and currently), the Examiner respectfully disagrees.
The Applicant makes several points that analyze Kwag and Levy as individual references (size, shape, role, and assembly structure), yet these arguments fail to rebut the Examiner’s combination of the two references. The courts have held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In particular, Applicant argues that because the delivery assembly of Levy is short in length and only designed to delivery gas to one substrate, that it is not analogous to the longer process tube as taught by Kwag. This is not persuasive, because both structures are gas delivery structures for at least one substrate. 
Levy reference is used to specifically teach why it would be advantageous for any gas delivery structure to be formed via a plurality of small plates, and is not relied upon for its overall structure. Kwag, however, is relied upon because it teaches a process tube with a high degree of structural similarity to the instant invention. As such, the combination of references teaches why it would be advantageous (and obvious) to one of ordinary skill in the art to modify the structure of Kwag with the plate sub-structure as taught by Levy. Mere differences in role/size/shape/assembly of the two delivery apparatus are not viewed as significant rebuttals of why it would not be obvious (or possible) to modify Kwag with the teachings of Levy. As such, for at least this portion of the claims, the Examiner maintains the combination of these two references (and adds the Lenz and McMillin references in combination to teach the newly added limitations).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718